Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150241                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  EVERETT TOWNSHIP,                                                                                Bridget M. McCormack
           Plaintiff/Counter-Defendant/                                                                  David F. Viviano
           Appellee,                                                                                 Richard H. Bernstein,
                                                                                                                     Justices
  v                                                                SC: 150241
                                                                   COA: 299420
                                                                   Newaygo CC: 07-019178-CE
  STEVEN SKOWRONSKI, SCOTT BURN,
  Personal Representative for the ESTATE OF
  MICHAEL MILLER, FRED S. WISNIEWSKI,
  EDWIN UNGREY, RICHARD J. SIMONS,
  SANDRA L. SIMONS, WALTER W.
  CARHART, COLLEEN B. CARHART, CAROL
  WEATHERHEAD, ROBERT & HOLLY
  PIETILA TRUST, LAURA ANN PACIFICI,
  DOROTHY L. LAKE, ROBERT F. LAKE,
  RANDALL D. LOWING, NANCY A. LOWING,
  JEFFREY A. BALL, and GWEN L. BALL,
               Defendants,
  and
  DANIEL HANKS, SR., DONNA JACHIM,
  LINDA BARLE, JOHN HANKS, JR., and
  CAROL HANKS,
           Defendants-Appellants,
  and
  KENNETH THEDE and CHERYL THEDE,
           Defendants-Appellees,
  and
  RAY W. ROTHENTHALER,
            Defendant/Counter-Plaintiff.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 2, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2015
           s0513
                                                                              Clerk